Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 William Hunter Ward, Appellant                        Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00101-CR         v.                         1222942). Memorandum Opinion delivered
                                                       by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, William Hunter Ward, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 18, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk